      Case 5:19-cv-01953-LCB-HNJ Document 25 Filed 10/30/20 Page 1 of 4                     FILED
                                                                                   2020 Oct-30 AM 11:58
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 JOHN KALEB GILLESPIE,                     )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )   Case No.: 5:19-cv-01953-LCB-HNJ
                                           )
 OFFICER COWMAN,                           )
                                           )
       Defendant.                          )

                           MEMORANDUM OPINION

      The magistrate judge filed a report and recommendation on October 5, 2020,

recommending that the defendant’s motion for summary judgment be granted and

this action be dismissed with prejudice. (Doc. 23). Within the time allotted for filing

objections to the report and recommendation, the plaintiff filed a notice in which he

states he has been trying to gather facts, but proceeding pro se “makes things hard

to get what I need to show facts…” (Doc. 24). The court construes the plaintiff’s

notice as an objection to the report and recommendation.

      The plaintiff asserts that the three inmates he listed as witnesses tried to send

signed affidavits “on how Lee, Darling, and Bell admitted to them about being payed

(sic) good” to harm the plaintiff, but the affidavits could not be sent to the prison.

(Doc. 24 at 1). However, even if the plaintiff had produced such affidavits, the

hearsay rule prevents the court from considering them for the truth of the matter
      Case 5:19-cv-01953-LCB-HNJ Document 25 Filed 10/30/20 Page 2 of 4




asserted. See Rule 801(c)(1) and (2), Fed. R. Evid. (defining hearsay as a statement

not made at trial or in a hearing and which “a party offers in evidence to prove the

truth of the matter asserted in the statement.”). At best, such affidavits would reflect

only that inmates Lee, Darling, and Bell made those statements, not that they were

true. 1 Lee, Darling, and Bell’s claim that they were paid to assault the plaintiff

remain hearsay for the purpose of proving that defendant Cowman was behind the

attack. See e.g., Morrison v. City of Atlanta, 614 F. App’x 445, 448 (11th Cir. 2015)

(finding summary judgment properly granted based on lack of testimony or other

evidence, beyond plaintiff’s own hearsay statement); Lloyd v. Van Tassell, 318 F.

App’x 755, 761 and n.2 (11th Cir. 2009) (where only evidence on summary

judgment excessive force claim was statement by aggressor that prison official “told

him to kill [the plaintiff], statement was inadmissible against prison official”).

       As to the plaintiff’s claim that he should not have been housed with Lee,

Darling, and Bell in the first place, the plaintiff offers no basis for finding that

defendant Cowman had any input into where the plaintiff was housed, or any

authority to move the plaintiff from that location. Moreover, the plaintiff does not

dispute Cowman’s assertion that he had no such authority. See (Doc. 21 at 10).



1
    In other words, even if the plaintiff could get the inmates’ statements---that Lee, Bell, and
Darling said “they were payed (sic) good”---into an admissible form, those statements are still
hearsay for the purpose of proving that Cowman told Lee, Bell, and Darling he would pay them to
attack the plaintiff.
                                               2
      Case 5:19-cv-01953-LCB-HNJ Document 25 Filed 10/30/20 Page 3 of 4




      The plaintiff also asserts his PREA complaint is on the jail kiosk, but the jail

would not release it to him. However, the existence of the PREA complaint is not a

material fact in this case. Rather, the magistrate judge accepted as true the plaintiff’s

assertions that he filed a PREA complaint based upon a crude comment and that the

jail took no action. (Doc. 23 at 4-5).

      Thus, even if the plaintiff had produced each of the documents he states he

tried to obtain, such evidence would not impact the outcome of this case. The

plaintiff would still lack sufficient evidence to allow his claims to proceed to trial.

See e.g., Sears v. Roberts, 922 F.3d 1199, 1205 (11th Cir. 2019) (“[a]t the summary

judgment stage the judge’s function is not himself to weigh the evidence and

determine the matter but to determine whether there is a genuine issue for trial”

(citation omitted)).

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

objections are OVERRULED. The magistrate judge’s report is hereby ADOPTED

and the recommendation is ACCEPTED. The court EXPRESSLY FINDS that no

genuine issues of material fact remain, and the defendant is entitled to judgment as

a matter of law. Accordingly, the defendant’s motion for summary judgment (Doc.

21) is due to be granted and this case is due to be dismissed with prejudice.

      A Final Judgment will be entered.

                                           3
Case 5:19-cv-01953-LCB-HNJ Document 25 Filed 10/30/20 Page 4 of 4




DONE and ORDERED October 30, 2020.



                           _________________________________
                           LILES C. BURKE
                           UNITED STATES DISTRICT JUDGE




                                4
